 COMAR GLASS ('OMPANYComar Glass Company and District 65, DistributiveWorkers of America. Cases 4 CA 9469 and 4 CA9470August 20, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRlESI)AI.On April 26. 1979, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Waill Productr. Inc. 91 NRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefull5examined therecord and find no basis for reversing her findings. Nor do we find merit inRespondent's contention that. because the Administrative Law Judge gener-ally discredited Respondent's witnesses and credited the General Counsel'switnesses, her credibility resolutions were erroneous or attended by bias orprejudice. N LR.B. s. Pittsburgh Steamship Comparn,. 337 IU S 656 (1949).Contrary to his clleagues and the Administrative Law Judge. MemberJenkins would find that Supervisor Ateca did more than create an impres-sion of surveillance when on May 26, 1978, he stood outside the plant andobserved Sara Michaud, Vicki Basile. and another employee who were walk-ing across the street during a break period in his view, this was actualsurveillance. According to credited testimony', shortly before this incident.Ateca threatened Michaud with discharge and warned her that she was oneof four employees who were going to be watched carefully. The Administra-tive Law Judge found, despite Ateca's testimony that he rarely leaves theplant building during breaks, that it was "not all unlikely" that Atecastepped outside the plant "for a breath of fresh air" since on May 26 it "wasprobably quite warm." The Administrative l.aw Judge concluded that, al-though Ateca threatened Michaud with surveillance and created the impres-sion of surveillance, the record did not support a finding of actual surveil-lance. Member Jenkins, in agreement with Respondent. considers theAdministrative Law Judge's comments regarding the weather speculativeAccordingly, he finds no explanation for Ateca's presence soutside the plantother than fulfillment of his earlier threat to engage in surveillance.Further, although he agrees with the Administrative Law Judge's findingthat Respondent promulgated, maintained, and enforced unlawful restric-tions on solicitation and distribution by employees. Member Jenkins notesthat, even if. as Respondent contends, the restrictions expressed to employeesrelated only to "working time," Respondent nonetheless infringed upon theemployees' Sec. 7 rights. See then-Member Fanning's and his dissent EsseiInternational Incr, 211 NLRB 749 (1974). In his view, the record amplydisplays once again the fundamental illogic in the Board's "workinghours"-"working time" distinction. Not only does the record shsow thatRespondent played on the ambiguity of its restrictions by repeatedly answer-ing employee inquines regarding the permissible scope of their solicitationand distribution activities by coyly stating that the employees were free to doas they wished on their "own time" -a phrase which highlights the ambigu-ity of "working time" and "working hours" but it also shows that Respon-dent's own witness, Vice President Rugerri, revealed his confusion concern-ing the supposed distinction between "working time" and "working hours"when he testified that he told an employee that "I don't want to see oudistributing any material during working hours, your working time "conclusions of the Administrative Law Judge and toadopt her recommended Order.Contrary to Member Jenkins Members Murphyand Truesdale agree with the Administrative LawJudge's finding that, although Supervisor Atecathreatened employee Michaud with surveillance, theGeneral Counsel lailed to establish that Respondentengaged in surveillance when Ateca was observedoutside the plant by Michaud at the time she and twoother employees walked across the street during abreak. While they do not rely on the Administrativelaw Judge's conjectural statements that it was notunlikely that Ateca was outside the plant for a breathof fresh air because it was probably quite warm, theyare unwilling to inter as Member Jenkins does thatthe only explanation for Ateca's conduct in questionwas to engage in surveillance. In any event, they findit difficult to see how the complaint allegation ot' sur-veillance over employees' union activities can he es-tablished when the record shows that at the timeAteca was outside the plant the only activity engagedin by employees consisted of their walking across thestreet to buy soft drinks.Finally, Members Murphy and Truesdale agreewith the Administrative Law Judge that Respondentpromulgated unlawfully broad and ambiguous no-so-licitation and no-distribution rules. C'onsequentl.they find it unnecessary to go beyond the tacts of theinstant case to engage in a discussion of' Essex Inlcr-nationll a In.. 211 NLRB 749 (1974).ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National ahbor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and herebh or-ders that the Respondent, Comar Glass Company.Vineland. New Jersey, its officers, agents, successors,and assigns. shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.IT IS FUR[tIER )RI)EREDI) that the complaint he dlis-missed insofar as it alleges that Respondent engagedin surveillance of its employees' union activities.APPENDIXNo I l(i To EMP.()OYEESPOSIEt1 BY ORDER ()O IlNAI()ONA. LABOR RI ATI()NS BARI)An Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, it has been tound that we244 NLRB No. 55379 DECISIONS OF NATIONAL LABOR RELATIONS BOAR[)have violated the National Labor Relations Act, asamended, and we have been ordered to post this no-tice. We intend to abide by the following:Wtl Wl.L NOT prohibit distribution of unionmaterial during nonworking time in nonworkareas of our premises.WE WILL NOT discriminatorily apply a ruleagainst solicitation and/or distribution of unionmaterial in order to discourage union activitiesamong employees.WI: WILL NOT coercively interrogate employ-ees concerning union activities.WIe Wll.l NOT threaten any employees withdischarge if they support a union.WE WlL.. NOT expressly or impliedly promiseemployees improved benefits if they refrain fromsupporting a union.WE WILL NOI threaten employees with surveil-lance of their union activities and WE Wlll. NOTtake any action which gives the impression thatemployees' union activities are being kept undersurveillance.Wl W'll.l NO()r in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.All our employees are free to become, remain, orrefrain from becoming or remaining members of Dis-trict 65, Distributive Workers of America, or anyother labor organization, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) of theAct.COMAR Gl.ASS COMPANYDEC(ISIONJOSEPHINE H. Kl.EIN, Administrative Law Judge: Pursu-ant to charges filed on June 21, 1978,. by District 65, Dis-tributive Workers of America (herein called the Union), aconsolidated complaint was issued against Comar GlassCompany (herein called Respondent), on August 18, alleg-ing that on various occasions in May Respondnet. throughPlant Manager John Rugerri and foreman Luis G. Ateca,violated Section 8(a)(I) of the Act.2Upon due notice, a hearing was held before me in Vine-land, New Jersey, on January 16. 1977. All parties wererepresented by counsel and were afforded full opportunityto present oral and written evidence and to examine andcross-examine witnesses. The parties waived oral argument,and post-trail briefs have been filed on behalf of the Gen-eral Counsel and Respondent.' Unless otherwise specified, all dates herein are in 1978.2 National Labor Relations Act. as amended. 29 U.S.C. §151, el seq.Upon the whole record. careful observation of the wit-nesses and consideration of the briefs. I make the following:FINDINGS () FA('I1. PREI.IMINARY FNI)IN(;SA. Respondent. a New Jersey corporation, is engaged inthe manufacture of glass objects at its facility in Vineland,New Jersey. During the past year, Respondent sold andshipped goods valued in excess of $50,000 directly to pointsoutside New Jersey. Respondent is, and was at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6). and (7) of the Act.B. The Union is, and was at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.11. HE AI.IE;EI) UNIAIR AB()OR PRA(''II(ISThe Union had apparently attempted to organize Re-spondent's approximately 80 employees off and on sincesometime in 1976. After a period of inactivity. the Unionreactivated its organizational campaign in March or April1978. As it had in connection with previous organizationalactivity, Respondent campaigned against the Union. Thepresent complaint alleges that in May Respondent. throughJohn Rugerri, its vice president and/or plant manager, andLuis5G. Ateca, second-shift foreman, violated Section8(a)( 1 ) of the Act on six specified occasions.A. Lis AtecaI. CredibilityAt the outset, I here state my conclusion that Ateca wasan unreliable witness and is discredited when his testimonyis in conflict with that of other witnesses. The testimonyshows that he is more convivial and garrulous than prudentand reticent. For example, as discussed below, he admittedhaving questioned employees concerning union activities.He expressed his antiunion sentiment in such an expansivemanner that he so upset a prounion employee that Rugerrifelt compelled to counsel Ateca to restrain his ardor. Atecaalso admittedly announced a no-distribution prohibition farbroader than Rugerri had dictated.Ateca's expansiveness as shown in the testimony wassubstantiated by his demeanor as a witness. While I do notbelieve that Ateca intentionally testified falsely, I doubtthat he would accurately recall individual conversationswhich undoubtedly seemed to him to be casual exchangeswith the employees with whom he worked on a friendlybasis. To the employees, however, actively engaged in aunion campaign, Ateca would represent management. and'The transcript contains many errors. However. no corrective order isbeing issued because the mistakes generally are not crucial and the tenor ofthe testimony is adequately reflected.'* This is the spelling used in the complaint and the transcript of the trial.Respondent's brief, however, spells the name "Ruggieri.""Luis" is the spelling used in the transcript, whereas in other documentsthe name is sometimes spelled "Louis."380O ()OMAR ;l.ASS ('OMPANYhis remarks would be taken quite seriously and tihus wouldbe well remembered. The testimon and demeanor of theemployee Nwitnesscs confirm this conclusion. They all ap-peared to he attempting conscientiously to present the factstruthfully. without exaggeration or equivocation.2. Specific allegationsIt is alleged that on May I 11, 1978. Ateca "interrogatedemployees ...regarding their union activities."Employee Vicki Basile testified that on May I I. while shewas working. Ateca asked her if she had attended the unionmeeting held the night before. Basile said she had. She tes-tified that later that day Ateca asked another emplosee.Nancy Simkins. if she had attended the union meeting andsigned a union card. Basile said that was none of Ateca'sbusiness. At that point Ateca told Basile "to be quiet" he-cause he was not talking to her. According to Basile, Atecalater asked still another employee. Debbie Starn, if she hadsigned a union card. Ateca made derogatory statementsabout the Union and its business agent. Overhearing them.Basile became so disturbed that she wept.Ateca denied Basile's testimony that he asked the namedemployees about attending the union meeting or signingcards. However, he admitted that he spoke to employeesabout the Union in the lunchroom. His testimony was:I did talk about the Union in the lunch room, likethere were five or six of the girls there on the lunchperiod or break time. I walk in and I say, how was theunion meeting last night or the night before. When isthe next union meeting coming up .... I recall makingthis statement to the group of girls. not to any individ-ual in particular and the girls would laugh and justlook at me. Sometime they would say, oh. we have oneFriday, do you want to come, things like that.Ateca corroborated Basile's testimony concerning his an-tiunion talk. Ateca said that Fran Smith. the Union's busi-ness agent, showed up only on payday, to receive uniondues, and then, after getting the money. he retired to thelocal barroom. Ateca said he had learned of that practiceon a previous job. He added that he expected to see Smithat the bar that very evening. According to Ateca. Basile"became a little bit upset. She was even crying tears on herface." She asked Ateca to "stop talking about the Unionlike that." but Ateca replied that he was saying "nothingbut the truth."Ateca told Rugerri about his contretemps with Basile.The next day Basile also spoke to Rugerri about the inci-dent. Rugerri said that Ateca. like everybody else, had theright to have and express his own opinions. Although hethought Ateca had done nothing wrong, Rugerri said hewould caution Ateca because he had so upset Basile.Basile said she was upset because Ateca was joking aboutwhat she considered a very servious matter. Rugerri alsosaid that Ateca obviously was joking in his statementsabout Smith because Ateca well knew that Smith did nottake union dues money to a bar. However, Ateca made itclear that he was not joking. He testified:... I told [Basile] that I say nothing but the truth andI explained to her about the experience I had had inthe previous place v.here I orked ith a union repre-sentativre.There can be no doubt that Ateca's interrogation of cn-ployees concerning union meetings and actiC llles viiaredSection 8(a)( I) of the Act. since there was no appairent le-gitimate reason for his seeking the information and the eln-plovees were not given an\ assurances against reprisals. It isno deflense that Ateca was friendl with the emplo'ees" orthat there is no direct evidence that any of' the emploecsactuallI were coerced.'The complaint further alleges that on Ma, 2(0 i\ecathreatened to keep employees under sur'eillanc e aind to dis-charge union supporters, and that. additionall .he "warnedan employee to cease talking about the U nilon during work-ing hours on Respondent's property." These allegations arebased on the testimony of employee Sara Michaud concerin-ing a conversation she had when Ateca called her into theoffice. Ateca resealed that he knew she had pre.iouslplaced union literature in cars in the parking lot and saidthat "he wasn't going to stand any more of it." Accordingto Michaud. Ateca said that "if he een suspected [she] Wastalking about a union. he would tire [her and an! body [she]was talking to." even if doing so required shutting do n themachines.Ateca denied having made such statements. Iloweecr.based primarily on the demeanor of the wuitnesscs, as dis-cussed above, I credit Michaud. Ateca adnmittedN hadstrong antiunion feelings and was obviously eager to tsterthe Union's defeat. which Rugerri desired. Ateca testitiedthat he did not have authority to fire anybody. loweuver,that fact would not preclude his having made the threatattributed to him. Overstatement was not foreign to his na-ture. Since Ateca directly supervised employees on the sec-ond shift. when most of the time RKugerri was not present. itis likely that Ateca could eflectively recommend disciplin-ary action. Ateca testified that every day he gave Rugerri adetailed oral report of events on the second shift the da!before. That being so. it was at most a minor overstatementfor Ateca to indicate that he would discharge Michaud itshe continued to talk about the Union while on Respon-dent's premises. There was no company rule prohibiting orlimiting employees' talking among themselves. so long as itdid not interfere with their work. That being so, the prohi-bition of union talk clearly violated Section 8(a)(l) of theAct."Michaud testified that in the same conversation. in theoffice on May 26. Ateca warned her that she was one offour listed employees who were going to be watched care-fully. Again. despite Ateca's denial. I credit Michaud's tes-timony. The statement so attributed to Ateca is in keepingwith his personality and manner. He probabl consideredhis warning to be an act of kindness, a bit of friendls advicegiven so that the employees could avert trouble and avoidpossible disciplinary action.*N.L.R B v. Big Three Industrial (;am & Equipment Co., 579 -.2d 104. 311(5th Cir. 1978).7Friio-Laj, Inc v .L.R B 585 F.2d 62 13d ('lr. 1978).Olyvmpic Medical Corporarion. 236 NLRB I 117. 1122 1978): (ChampagneColor, Inc., NLRB 82. 85 (1978)381 DI(' ISIO()NS O()F NATIONAI. AB()OR RE.A IO()NS BOARI)lihe complaint also alleges that Ateca engaged in surveil-lance of enmplosees' union activilies and gave the impres-sion that he w'as doing so. I'hose allegations are based onthe testimony of employees Michaud and Basile that theNsaN Atcoca outside the pliant during their break period onMas 2. 1 hec testified that he appeared to he watchingMichaud. Basile. and another employee. identified only asIrene. as they went across the street to purchase soft drinksand as they returned.Ateica did not flatly den) the employees' testimony. buttestified that he generallI takes his lunch and other breaksin the employees' cafeteria and rarely leaves the plantbuilding. lie did not recall doing so on May 26. However.on the evening in question the soft drink vending machinein the plant was out of order. Since the event occurred latein May, the weather was probably quite warm. It is not atall unlikelN that, inder the circumstances Ateca would stepoutside for a breath of fresh air. Additionally, it seem un-likely that two employees would make up out of wholecloth such a relatively insignificant event. I credit Michaudand Basile. Other evidence cstablished that on at least oneoccasion Fran Smith, union business agent, was outside theplant for the purpose of delivering some union literature fordistribution within the plant. and on another occasion lit-erature was distributed outside the plant. Thus it would notbe unreasonable for Ateca to believe that he might be ableto observe employee contacts with the Union outside theplant during breaks. Nor would it be unreasonable for theemployees to believe that Ateca was outside for the purposeof observing such contacts.Accordingly. on all the evidence. I find that, as alleged.on May 26 Ateca created the impression that he was con-ducting surveillance of employees' union activities. How-ever, the evidence is insufficient to establish that Ateca wasin fact conducting such surveillance on May 26.B. John RugerriThe complaint alleges that on May 18 Rugerri promisedimproved benefits if the employees refrained from support-ing the Union. That allegation is supported by Michaud'stestimony concerning a discussion she and Rugerri had ofthe comparative virtues of the Company's and the Union'sbenefit plans. Michaud testified that she expressed the opin-ion that the Company's insurance did not provide any realbenefit, to which Rugerri replied that even if the Union gotin. it would not necessarily follow that the employees wouldget union benefits. According to Michaud. Rugerri pro-ceeded to say that he was trying to improve the benefits andhoped that the Company would be able to provide "benefitsof like $100 a year for like medical expenses for doctors andeverything."In its brief Respondent argues that Rugerri was merelyelucidating Respondent's past practice of improving bene-fits as much as it could and that at no time did he "prom-ise" increased benefits conditioned on the employees' es-chewing the Union. Although Rugerri was a witness, hewas not examined concerning Michaud's testimony aboutthis conversation. Michaud conceded that Rugerri did notexpressly "promise" improved insurance coverage. How-ever, against the background of the union campaign andRugerri's statement that a union victory would not neces-sarily assure union benefits, a promise of improved insur-ance coverage in the absence of the Union was implicit inRugerri's statements: Michaud could not have escaped themessage that a union victory might give the employeesnothing while, without a union, the (Company would volun-tarilv improve insurance coverage. Respondent presentedno evidence of any past practice concerning benefits or con-cerning advance announcement of' improvements thereinwhile the) were in the "consideration" stage. On all theevidence, I find that, as alleged. Respondent violated Sec-tion 8(a)( I) when Rugerri, in speaking with Michaud on orabout May 18, impliedly promised increased benefits if theemployees rejected the Union.C. No-distribution and No-.solWiirtion RulesThe complaint alleges that on May 25 Ateca and Rugerri"warned employees to cease distributing any written mate-rials in support of the Union" and on May 26 Ateca"warned an employee to cease talking about the Union dur-ing working hours on Respondent's property." Althoughthe complaint does not allege in haec rverha that Respondentpromulgated invalid no-distribution and no-solicitationrules, the evidence largely established such allegations. andsuch evidence was received without objection. The issuewas fully litigated, and the major portion of Respondent'spost-trail brief is directed to the issue of whether Respon-dent orally promulgated an unlawful no-distribution rule orunlawfully extended an existing rule. Since the promulga-tion or extension of such rules are intimately related to thespecific statements alleged, the allegedly invalid rules areproperly in issue to be decided here. See The Timken Com-pan', 236 NLRB 757, 758 (1978).The evidence establishes that employees had engaged inconsiderable commercial activity at the plant. Several em-ployees sold miscellaneous commodities, such as Avon cos-metics. Tupperware, toys. jewerly. large coloring books,and ladies' clothing. In connection with some of these ac-tivities, catalogs were used and passed among the employ-ees. Much of' the commercial activity occurred while theemployees were working. Additionally, at least on the sec-ond shift, a check pool was operated on payday. To a greatextent the money was collected from the participants, andthe winner was paid while the employees were working.Also, management encouraged employee contributions tothe annual United Way appeal and provided for solicita-tion therefior during the employees' working time.Although Ruggerri testified that he spends 60 to 70 per-cent of his time away from his desk, going through theplant,9he maintained that until December 1977 he had noidea how widespread the employees' commercial activitiesand distribution of materials had been. He testified that thematter came to his attention forcefully in December 1977when he was approached by employee Mark Appling, whoI As a preface to Rugerri's testimony concerning a conversation he hadwith employee Michaud in the middle of May. Rugern testified: "It was arare day that I could walk by Sara that she doesn't call me over to talk aboutsomething" Although Michaud works on the second shift. Rugerri testifiedthat he saw her three or four times a day.382X ('OMAR GLASS ('OMPANYcomplained that he had ordered some toys trom emplo)eeMichaud hut had not received the merchandise. Applingsaid that he believed Michaud had no intention o1 deliver-ing the goods. Rugerri and Ateca then spoke to Michaudand her associate, employee Teresa Priest. Michaud namedtheir supplier and informed Rugerri that the, had alreadypaid the supplier for the goods. Rugerri then checked withthe supplier and was satisfied that Michaud was telling thetruth. That ended the matter.Rugerri testified that the Appling incident led him tomake inquiries of his supervisors. from whom he learnedthat distribution of materials during working time was ram-pant. He thereupon adopted a "very, very firm ruling ...that there was to be no distribution."There are significant deficiencies in Rugerri's testimonyin this connection. He testified that anyhody "particularlyreading or looking through leaflets, looking through a cata-log boo)k or whatever ...obviously could not be at herwork station." He further testified that he had told NMi-chaud "that her selling and walking around and trying toget sales and deliver product and such, had disrupted ourprocess so greatly that we felt we finally had to take a verystrong stand regarding the selling and distribution of mate-rials." But neither Rugerri nor Ateca testified to any disrup-tion of production caused by Michaud's or any other em-ployees' sale activities. Indeed. Rugerri testified that he"doubted" that there had been any change in productionafter promulgation of the no-distribution rule. Rugerri's al-leged statement to Michaud stretched the truth, since herepeatedly maintained that until the Appling incident hehad been unaware of the extent of sales activities by theemployees.'°On the face of it, it appears improbable, if nottotally impossible, for Rugerri to have remained unaware ofwidespread employee activity if it were seriously disruptingproduction. Even if he personally failed to observe the un-desirable activities, it is inconceivable that the supervisorswould fail to inform him of such a broad-scale problem if itadversely affected production. The evidence establishes thatevery day Ateca reported to Rugerri in detail the activitiesof his employees on the second shift.Further. as conceded by Rugerri in testifying. the Ap-pling incident had nothing whatsoever to do with disrup-tion of production. It was an incident which could just asreadily have arisen if the sale had been made in the cafete-ria during breaktime. Indeed, there is no evidence as towhere the Appling sale had been made. So far as it appears,Rugerri never inquired about the matter, presumably be-cause the location and timing of the sale were irrelevant tothe problem, namely. Appling's distrust of Michaud's busi-ness honesty.Respondent claims that the Appling incident "nearly re-sulted in a serious confrontation between employees." Ifthis is true." it is incomprehensible why Rugerri did not[0 Respondent's brief says argumenfively. without eidentiar) support,that "it is axiomatic to state that the distribution of materials and sale ofproducts during the working time would of necessity interfere with the workof the inspectors and packers charged with the responsibility of insuring thequality and proper packing of thousands of bottles coming off the productionline each hour."1 Concerning the effect of the Appling incident. Rugerri testified:completely prohibit sales actis ity bh employees at the plant.Such a blanket prohibition Would be permissible since suchcommerciall activity enjoys no statutor, protection.k2Rugerri maintained that there was no ambiguity in therule orally promulgated in December 1977: it was madeplain and fully understood by all that the prohibition ap-plied only to activities conducted during working time. TIherecord does not support this contention, at least so ar asthe rule was invoked during May 1978. Rugerri testifiedthat in December 1977 he told the foremen of the "very.very firm" rule and it as the foremen's responsibility toinform the employees. Ateca testified that he had so in-structed the employees working under him. Hlosever it isundisputed that in May, during the active union campaign.Ateca informed employee Michaud that she was not to dis-tribute union material anywhere on Respondent's premises.He testified that Teresa. another employee, complained tohim that Michaud "was harassing her, making her very up-set and nervous, that [Michaudi wanted for [Teresa] to takesome Union literature to her area and sign a Union card."The employee said that this "harassment" occurred in theladies' room "or in the line."'' Ateca testified that the nextday he spoke to Michaud. who "admitted she had talked toTeresa in the ladies' room and even in the line while shewas packing." Ateca then "told [Michaud] that she knewthat it went against Company rules and she was not todistribute anything during working time or to bother theother workers" and she was "not to distribute within theCompany property." In its brief. Respondent specificallyargues that its "no-distribution rule did not distinguish be-tween working areas and non-working areas. but simplyprohibited distribution and sales during an employee'sworking time." If. as Respondent maintains, the rule wasstrongly and unambiguously promulgated in December1977. it is odd that Ateca would so grossly misstate it inMay 1978.1Rugerri testified that after he learned of Ateca's misstate-ment he (Rugerri) spoke to Michaud and "corrected"Ateca's erroneous instructions. Rugerri further testified thathe repeatedly informed Michaud and other employees thatthey were free to distribute material during breaks. HisJtix;Ia Ki itN: That in itself didn't disrupt the operation of the busi-ness. did it?TIlE WitNEss: Yes.JLD(it KLEIN: How?THE WilNtSS: I was very close to somebody getting seriously hurt.JUlDj. Ki-tIN: Who?THi WItNLss: Mark Applingl threatened about someone off the wallIf he didn't get his toys quick ..at that point in time, this incident wasextremely serious in a very, very volatile situation. however many peo-ple involved in it. My involvement extended over a two or three dasperiod while I traced it down.Appling did not testify12 Cf. The Bern Schools. 234 NLRB 942 (19781: The Anrhony I JordanHealth Center. 235 NLRB 1 113 (1978).it Teresa did not testify.'' Respondent argues that Ateca's admission of having stated an invalidprohibition reflects his honesty and candor as a witness. However. in refuta-tion of Basile's testimony that Ateca cautioned her against being seen withunion literature. Respondent brief says: "With the prohibition regardingdistribution o literature being confined to working time. and with wide-spread employee knowledge that this was the only restriction as to the distri-bution of literature, it would have been highly unlikely that Ateca wouldhave made the unlawful comment which Basile claims he made in the al-leged May 25th cnsersation.'383 I)E(ISIONS O()F NATIONAL LABOR RELATIONS BOARD)originial testimony concerning a conversation with Michaudwas. in part:... She asked me if she was allowed to [do it] at lunch-time and this is what brought the conversation. Shetold me that Luis told her that she was not allowed to.I told her she was allowed to. I told her she was andexplained again that she absolutely is allowed to dis-tribute when she pleases in the lunchroom.She was allowed to distribute material on the lunchbreak. In the lunchroom on lunch break, she askedthat specific question and I said yes.It appears, however, that Rugerri was not quite as forth-right as is indicated by the foregoing testimony. At the endof his direct examination he testified as following concern-ing a conversation he had had with employee Basile:Q. ... Was anything said regarding your rule aboutdistributing literature on working time?A. Yes. Vicky asked me specifically if she was al-lowed to distribute material,Q. Did she say where?A. No. I reminded her of the rule that the Companyhad regarding distribution, again saying, you areaware of it. We have a very firm rule disallowing thedistribution of material during working time. She said."what about the cafeteria," and again as I say to everv-body. "what you do on ,your own time is your own busi-ness.I didn't want to say Vicky, yes you are allowed to do itin the caJiteria. She asked me again. "can I distributein the cafeteria." and I said, "Vicky, what you do inyour own time is you business." [Emphasis supplied.]Thus Rugerri made the telltale lapse, revealing that he wasconsciously seeking to create or take advantage of an ambi-guity. While he may have "told the truth." he avoided tell-ing "the whole truth."This conduct is consistent with his entire course of action.It undoubtedly explains why he, Rugerri, personally under-took to inform Michaud that Ateca had "misstated" therule concerning distribution. As seen above. Ateca is a veryforthright speaker, obviously not to be relied upon tochoose his words with semantic subtlety.''It is well established that "the risk of ambiguity must beheld against the promulgator of the rule rather than againstthe employees who are supposed to abide by it." N.L.R.B.v. Harold Miller, Herbert Charles and Milton Charles. Co-partner. d/hla Miller-Charles and Company. 341 F.2d 870.874 (2d Cir. 1965); Farah Manufacturing Company, 187NLRB 601. 602 (1970); Brown Manufacturing Corporation,235 NLRB 1329, 1330 (1978). When Rugerri informed em-ployees that "what they did on their own time was theirown business." he carefully did not define "their own time."Absent an unequivocal clarification by Rugerri, the em-ployees might well understand that they were permitted to'i Apparently Rugerri personally undertook to explain and enforce therule. He testified that when the day-shift foreman observed an employee witha clothing catalog. it was Rugerri who "reminded [the employee] of the rulethat she is not to be distributing or passing out and selling any of this mate-nal during the working time."distribute literature only when the), were not on Respon-dent's premises, i.e.. only outside of "company time."Rugerri's carefully chosen words were apparently designedto foster such conclusion.It is true that in answer to leading questions b Respon-dent's counsel, some employee witnesses conceded that theywere informed that they could distribute material on theirbreaks. However, it appears that in fact Rugerri always lim-ited his statements to the litany that what they did on theirown time was their own business. In specific instances theemployees were left with the impression that they could notdistribute union material at the plant.Employee Iris Pomales testified that on the evening ofMay 25. 1978. outside the plant. Union Business AgentFran Smith gave her some literature to deliver to employeeBasile for distribution. Pomales testified that Rugerri toldher she was not to distribute papers in the plant. Undervigorous cross-examination, she steadfastly maintained thatRugerri did not limit the prohibition of her working timei"Rugerri testified that he said to Pomales only: "I don't wantto see you distributing any material during working hours,your working time." I credit Pomales.Basile testified that the same evening some of the em-ployees had received some literature outside of the plant.Thereafter Ateca said to Basile "that he hoped he did notsee Ithe employees] with any of those papers, meaningUnion literature." Testifying on rebuttal, Basile stated un-equivocally that Ateca had not limited the prohibition toher working time, but rather expressly stated that she couldnot distribute in the lunchroom.The evidence establishes that the "strict rule" announcedaround the beginning of the year was not strictly enforcedas to the distribution of material other than union litera-ture. For example, the check pool on the second shift con-tinued, with the winner being paid at work. The evidencealso establishes that sales of merchandise on working timedid not entirely cease. although they were much reducedand conducted somewhat clandestinely.Respondent's brief reveals that distribution of union lit-erature was considered especially undesirable. In justifyingcontinued solicitation for the United Way and the distribu-tion of printed material in connection therewith, Respon-dent's brief says that the annual fund drive for the UnitedWay does not "engender the potential conflict of opinionsand disruptive capabilities that are frequently attendantlupon] the distribution of union literature and the solicita-tion of support by employees." Union solicitation and/ordistribution may cause dissension whether conducted dur-ing working time or merely at breaks. But the law protectssuch activity, with its resultant conflicts. Despite Ateca's6 The testimony was as follows:Q. Didn't he tell you. "Iris. I don't want you. you are not allowed todistribute written material when you should be working?"A. No. he just told me he didn't want them passed out at all, not inthe lunch room.Q. Did he mention that?A. I think he did, yes. I am not sure .Q. Isn't it true. what he told you not to do was. during your workingtime?A. No. he didn't mean during the working time, he meant not at allHe said he didn't want me to pass out those papers.Q. That is your recollection as far as what he said?A. Yes, in the lunch room.38X4 COMAR GLASS COMPANYhaving at one time announced a prohibition of talkingabout the Union, Respondent maintains that there are norestrictions on employee conversations while at work, solong as they do not interfere with production. However, asquoted above, in testifying concerning Michaud's alleged"harassment" of employee Teresa about the Union. Atecaapparently made no distinction between solicitation anddistribution.In its brief, Respondent says: "General Counsel appearsto contend that Respondent's rule established in December1977 was either expanded in May of 1978 to include theprohibition against distribution of written material, or inactuality 'promulgated' in May of 1978 as a result of theresurrected union organizational activities." While the Gen-eral Counsel has not presented his position in precisely thatmanner, the argument summarized by Respondent appearsto be valid.The rule adopted around December 1977 was directedagainst the employees' sales activities, with the prohibitionof distribution generally applicable to merchandise andcatalogs and price lists.' It appears that there was very littledistribution of other written material in the plant.'" The ruleas announced and enforced in May 1978 was directedagainst distribution of written material on behalf of theUnion. Rugerri intentionally fostered ambiguity in the ruleso that employees would not clearly or fully understand theextent of their statutory rights.Accordingly, I find and conclude that, as specifically al-leged in the complaint, Ateca and Rugerri on May 25"warned employees to cease distributing any written mate-rials in support of the Union" and on May 26 Ateca"warned an employee to cease talking about the Union dur-ing working hours and on Respondent's property." I furtherfind that Respondent, through Ateca and Rugerri, promul-gated an unlawfully broad and ambiguous no-distributionrule. Rugerri intentionally refrained from removing the am-biguity. Additionally, Rugerri did not clearly and unam-biguously disavow the prohibition of oral solicitation thatAteca imposed on Michaud. Accordingly, I also find andconclude that Respondent promulgated an unlawful no-so-licitation rule.CON(CI.USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.t' Michaud's testimony on cross-examination was:Q. Isn't it true that Rugerril told you. not only that he didn't want tosee anymore catalogs. but that he didn't want anything passed out in theworking area during working time because it was his time and it wasinterfering with work?A. He was talking about the toys, he didn't want to see anymore toycatalogs. jewelry catalogs during working time and I was to conduct mybusiness on my own time.It may be noted that counsel's leading question refers to "the workingarea," whereas his brief states that the no-distribution rule made no distinc-tion between work and nonwork areas.18 Michaud testified that once photocopies of a funny newspaper articleconcerning the payment of housewives were distributed. During the unioncampaign (apparently both the earlier and the present campaign) Respon-dent apparently distributed antiunion material. Such distributions are notalleged as violative of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(a)( ) of the Act:(a) Coercively interrogating employees concerning unionactivities:(b) Impliedly promising improvement in employee bene-fits if the employees rejected union representation:(c) Threatening to engage in surveillance of employees'union activities and giving the impression that such surveil-lance was being conducted:(d) Threatening to discharge employees who support theUnion:(e) Promulgating, maintaining and/or enforcing a ruleprohibiting any distribution of union literature during em-ployees' nonworking time;(f) Announcing a prohibition of oral solicitation for anddiscussion of the Union more stringent than is imposed onother oral communications among the employees.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. It has not been shown that Respondent has engaged insurveillance of its employees' union activities.Ttill. RinMIl),IHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentbe required to cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes of theAct, as is customary in cases such as this.Respondent contends that no remedial order should beissued because any violations found were minor and iso-lated. Respondent also emphasizes the fact that after Atecainformed employee Michaud that she was not to distributewritten material anywhere or at any time on companyproperty. Rugerri almost immediately corrected Ateca'smisstatement. However, as set forth above. Rugerri was nottotally frank in his "correction": he claimed merely to havetold some employees that "what they did on their own timewas their own business." advertently refraining from defin-ing employees' "own time" as specifically including non-working time while on Respondent's premises. Accordingly.I reject Respondent's contention that its unfair labor prac-tices were so minor and so promptly remedied as to dictatethat no remedial order be issued.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:OR[)ER'9The Respondent. Comar Glass Company. Vineland. NewJersey, its officers, agents, successors, and assigns, shall:1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National I.abor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations. be adopted b the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Interrogating employees concerning their union ac-tivities;(b) Expressly or impliedly promising increases in em-ployee benefits if the employees reject union representation:(c) Threatening to engage in surveillance of employees'union activities and creating the impression that surveil-lance is being conducted of employees' union activities:(c) Threatening to discharge employees who support theUnion:(e) Promulgating, maintaining, or enforcing any oral rulewhich prohibits employee solicitation on behalf of a union.which prohibits distribution of union literature by employ-ees during nonworking time in nonwork areas, or whichimposes any greater restriction on solictation and distribu-tion in support of a union than is imposed on solicitation ordistribution for any other purpose;(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its plant in Vineland, New Jersey, copies ofthe attached notice marked "Appendix."t0Copies of saidnotice, on forms provided by the Regional Director for Re-gion 4. after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and shall he maintained for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.II IS FUR'IIIR ORI)I;RED that the complaint be dismissedinsofar as it alleges that Respondent engaged in surveillanceof employees' union activities.20 In the event that this Order is entforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."386